DETAILED ACTION

Status of Application
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 09/10/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geary et al (hereinafter Geary), U.S. Patent No. 10,324,726 B1.
	Referring to claim 1, Geary discloses an apparatus, comprising:
one or more instruction executing circuitries [col. 1, lines 38-41; executing instructions on different types of execution units; col. 6, lines 22-24; fig. 2, elements 272-276], wherein each instruction executing circuitry of the one or more instruction executing circuitries is configured to execute an instruction of a corresponding instruction type [col. 1, lines 42-60, “multiple different types of execution units that are configured to execute different types of instructions (e.g., different units for datapath, sample, load/store, etc.). In some embodiments, the graphics unit stores decoded instructions in an instruction cache in at least one cache level, along with information specifying characteristics of the instructions. The characteristics may be stored at clause granularity and may indicate the type of instructions in each clause (e.g., corresponding to which type of execution unit is configured to execute the instructions).”], and
an instruction scheduling circuitry [fig. 2, element 220] that is communicatively coupled to the one or more instruction executing circuitries [fig. 2, elements 272-276; 
determine, according to an instruction type of the instruction and a number of instructions that have been allocated to the one or more instruction executing circuitries [col. 4, lines 59-66; col. 5, lines 1-6; col. 6, lines 45-55, scheduling circuitry 220 makes scheduling decisions using hints based on characteristics of the decoded instructions (instruction type) and avoids issuing instructions to execution units that are busy  based on how many instructions are in each execution units’ caches (number of instructions that have been allocated to the one or more instruction executing circuitries)], an instruction executing circuitry from the one or more instruction executing circuitries [col. 6, lines 56-67, sending the instruction to a corresponding execution unit for execution] to schedule the instruction for execution [figs. 2 and 3, element 220 to schedule the instruction for execution by having the instruction sent it to a corresponding execution unit], and
allocate the instruction to the determined instruction executing circuitry [col. 6, lines 56-67, storing in L0 cache (allocating) the instruction that the scheduling circuitry has sent to the corresponding execution unit].
Referring to claim 2, Geary discloses the apparatus of claim 1, further 
comprising:
an instruction decoding circuitry configured to decode the instruction [fig. 2, element 245], wherein the instruction decoding circuitry is communicatively coupled to the instruction scheduling circuitry [fig. 2], and the instruction decoding circuitry is further 
Referring to claims 3 and 11, taking claim 3 as exemplary, Geary discloses the apparatus of claim 1, wherein:
the one or more instruction executing circuitries comprise at least two instruction executing circuitries [fig. 2, elements 272-276];
the at least two instruction executing circuitries are configured to execute instructions of a same instruction type [col. 6, lines 45-55]; and
the instruction scheduling circuitry is further configured to determine, according to a difference between numbers of instructions allocated to each of the at least two instruction executing circuitries, the instruction executing circuitry to schedule the instruction for execution [col. 6, lines 49-55; col. 10, lines 58-64; col. 9, lines 45-58, scheduler makes decisions based on how many instructions are in each execution units cache].
Referring to claims 5 and 13, taking claim 5 as exemplary, Geary discloses the apparatus of claim 3, wherein the instruction scheduling circuitry comprises: 
at least two first instruction scheduling sub-circuitries [col. 4, lines 20-31, multiple execution pipelines used to schedule processing tasks], wherein:
each of the first instruction scheduling sub-circuitries is communicatively coupled to a corresponding instruction executing circuitry in the at least two instruction executing circuitries [col. 6, lines 22-28, each pipeline is configured to perform sample operations for the different types of execution circuitries], and

a first scheduling logic sub-circuitry communicatively coupled to the at least two first instruction scheduling sub-circuitries [fig. 3, col. 4, lines 57-62; col. 6, lines 5-21, scheduling circuitry includes an execution state store 330 (first scheduling logic sub-circuitry)], wherein:
the first scheduling logic sub-circuitry is configured to determine, according to a difference between the numbers of instructions that have been allocated to each of the at least two instruction executing circuitries, the instruction executing circuitry to schedule the instruction for execution [col. 8, lines 35-40; col. 11, lines 8-31, claim 6, when the execution state store determines of the execution units has an amount of work scheduled that exceeds one or more thresholds, based on whether the thresholds are met for each type of execution unit, to move the instructions from the L1 to L0 cache (according to a difference between the numbers of instructions that have been allocated)], and
allocate the instruction to a first instruction scheduling sub-circuitry that corresponds to the determined instruction executing circuitry [col. 6, lines 56-67, storing 
Referring to claims 6 and 14, taking claim 6 as exemplary, Geary discloses the apparatus of claim 3, wherein:
the instruction scheduling circuitry further comprises a second instruction scheduling sub-circuitry communicatively coupled to the at least two instruction executing circuitries [fig. 3, col. 4, lines 57-62; col. 6, lines 5-21, scheduling circuitry includes an execution state store 330 (second instruction scheduling sub-circuitry) in communication with the cache used by the execution units]; and
the second scheduling sub-circuitry comprises:
a second scheduling logic sub-circuitry [col. 6, lines 5-21, state store 330 includes lookup logic 250 (scheduling logic sub-circuitry)] configured to determine, according to the difference between the numbers of decoded instructions that have been allocated to each of the at least two instruction executing circuitries, the instruction executing circuitry to schedule the instruction for execution [col. 8, lines 35-40; col. 11, lines 8-31, claim 6, when the execution state store determines of the execution units has an amount of work scheduled that exceeds one or more thresholds, based on whether the thresholds are met for each type of execution unit, to move the instructions from the L1 to L0 cache (according to a difference between the numbers of instructions that have been allocated)], and

Referring to claims 7 and 15, taking claim 7 as exemplary, Geary discloses the apparatus of claim 1, wherein the instructions that have been allocated to the instruction executing circuitry comprise an instruction that has been allocated and has not yet been executed in the instruction scheduling circuitry, and an instruction being executed in the instruction executing circuitry [col. 6, lines 56-67, instructions that are stored in L0 cache (not yet been executed); an instruction being executed in the instruction executing circuitry (instructions transferred from L0 cache for execution by the execution unit)].
Referring to claims 8 and 16, taking claim 8 as exemplary, Geary discloses the apparatus of claim 1, wherein the instruction scheduling circuitry further comprises an instruction counter [claim 3, program counters for the instruction stream], wherein the instruction counter is configured to store the number of instructions allocated to each of the one or more instruction executing circuitries [col. 6, lines 56-67; col. 9, lines 25-36, determining the num_instructions that have been transferred to the L0 cache of each execution unit].
Referring to claims 9 and 17, taking claim 9 as exemplary, Geary discloses
the apparatus of claim 1, wherein:
the instruction comprises an instruction identifier indicating an execution state of the instruction [fig. 3, col. 6, lines 49-55; col. 8, lines 64-67, signaling using an instruction index as shown in fig. 3 (instruction identifier), how many 
the instruction scheduling circuitry is further configured to:
count a number of instructions in which the instruction identifiers indicate incomplete execution in the instructions allocated to each instruction executing circuitry [col. 6, lines 49-55, determining how many instructions are still in the L0 cache (incomplete execution) that have been sent to each execution unit (allocated)], and
determine the number of instructions allocated to each instruction executing circuitry [col. 6, lines 56-67; col. 9, lines 25-36, determining the num_instructions that have been transferred (allocated) to the L0 cache of execution unit].
Referring to claims 10 and 20, taking claim 10 as exemplary, Geary discloses a method, comprising: 
receiving an instruction [figs. 2-3, receiving instruction at instruction decoder 245];
determining, according to an instruction type of the instruction and a number of instructions that have been allocated to one or more instruction executing circuitries [col. 4, lines 59-66; col. 5, lines 1-6; col. 6, lines 45-55, scheduling circuitry 220 makes scheduling decisions using hints based on characteristics of the decoded instructions and avoids issuing instructions to execution units that are busy  based on how many instructions are in each execution units’ caches; col. 1, lines 42-60, multiple different types of execution units that are configured to execute different types of instructions 
allocating the instruction to the determined instruction executing circuitry [col. 6, lines 56-67, storing in L0 cache (allocating) the instruction that the scheduling circuitry has sent to the corresponding execution unit]; and 
transmitting the instruction to the allocated instruction executing circuitry' for execution [col. 6, lines 56-67].
Referring to claim 18, Geary discloses a system on chip [col. 11, lines 33-36], comprising: 
an instruction processing apparatus [col. 12, lines 4-7, device with processor cores], comprising:
one or more instruction executing circuitries [col. 1, lines 38-41; executing instructions on different types of execution units; col. 6, lines 22-24], wherein each instruction executing circuitry of the one or more instruction executing circuitries is configured to execute an instruction of a corresponding instruction type [col. 1, lines 42-60, “multiple different types of execution units that are 
an instruction scheduling circuitry [fig. 2, element 220] that is communicatively coupled to the one or more instruction executing circuitries [fig. 2, elements 272-276; also see fig. 3, elements 220, 372-390], the instruction scheduling circuitry is configured to:
determine, according to an instruction type of the instruction and a number of instructions that have been allocated to the one or more instruction executing circuitries [col. 4, lines 59-66; col. 5, lines 1-6; col. 6, lines 45-55, scheduling circuitry 220 makes scheduling decisions using hints based on characteristics of the decoded instructions (instruction type) and avoids issuing instructions to execution units that are busy  based on how many instructions are in each execution units’ caches (number of instructions that have been allocated to the one or more instruction executing circuitries)], an instruction executing circuitry from the one or more instruction executing circuitries [col. 6, lines 56-67, sending the instruction to a corresponding execution unit for execution] to schedule the instruction for execution [figs. 2 and 3, element 220 to schedule the 
allocate the instruction to the determined instruction executing circuitry [col. 6, lines 56-67, storing in L0 cache (allocating) the instruction that the scheduling circuitry has sent to the corresponding execution unit] to transmit the instruction to the allocated instruction executing circuitry for execution [col. 6, lines 56-67].
Referring to claim 19, Geary discloses an intelligent device [col. 4, lines 59-66; col. 5, lines 1-6; col. 6, lines 45-55, making scheduling decisions using hints based on characteristics makes the device “intelligent”], comprising:
a system on chip [col. 11, lines 33-36], comprising:
an instruction processing apparatus [col. 12, lines 4-7, device with processor cores], comprising:
one or more instruction executing circuitries [col. 1, lines 38-41; executing instructions on different types of execution units; col. 6, lines 22-24], wherein each instruction executing circuitry of the one or more instruction executing circuitries is configured to execute an instruction of a corresponding instruction type [col. 1, lines 42-60, “multiple different types of execution units that are configured to execute different types of instructions (e.g., different units for datapath, sample, load/store, etc.). In some embodiments, the graphics unit stores decoded instructions in an instruction cache in at least one cache level, along with information specifying characteristics of the instructions. The characteristics may be 
an instruction scheduling circuitry [fig. 2, element 220]  that is coupled to the one or more instruction executing circuitries [fig. 2, elements 272-276; also see fig. 3, elements 220, 372-390], the instruction scheduling circuitry' is configured to:
determine, according to an instruction type of the instruction and a number of instructions that have been allocated to the one or more instruction executing circuitries [col. 4, lines 59-66; col. 5, lines 1-6; col. 6, lines 45-55, scheduling circuitry 220 makes scheduling decisions using hints based on characteristics of the decoded instructions (instruction type) and avoids issuing instructions to execution units that are busy  based on how many instructions are in each execution units’ caches (number of instructions that have been allocated to the one or more instruction executing circuitries)], an instruction executing circuitry from the one or more instruction executing circuitries [col. 6, lines 56-67, sending the instruction to a corresponding execution unit for execution] to schedule the instruction for execution [figs. 2 and 3, element 220 to schedule the instruction for execution by having the instruction sent it to a corresponding execution unit], and
allocate the instruction to the determined instruction executing circuitry [col. 6, lines 56-67, storing in L0 cache (allocating) the instruction .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geary, in view of Hasenplaugh et al (hereinafter Hasenplaugh), U.S. Publication No. 2008/0235457 A1, in view of Chin et al (hereinafter Chin), U.S. Publication No. 2017/0093968 A1.
Referring to claims 4 and 12, taking claim 4 as exemplary, Geary discloses the apparatus of claim 3, wherein:
the instruction scheduling circuitry is further configured to:
allocate the instruction to the first instruction executing circuitry in response to the difference between the number of instructions allocated to the first instruction executing circuitry and the number of instructions allocated to the second instruction executing circuitry is smaller than a predetermined threshold [col. 8, lines 35-40; col. 11, lines 8-
Geary does not explicitly disclose  the at least two instruction executing circuitries comprise a first instruction executing circuitry having a first priority and a second instruction executing circuitry having a second priority, wherein the first priority is higher than the second priority.
However, Hasenplaugh discloses the at least two instruction executing circuitries comprise a first instruction executing circuitry having a first priority and a second instruction executing circuitry having a second priority, wherein the first priority is higher than the second priority [claim 8, core and graphics engine (equivalent to instruction executing circuitries) have first and second priority levels associated therewith], in order to provide more cache space to a higher priority workload [paragraph 6].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the apparatus of Geary to provide more cache space to a higher priority workload. It is for this reason one of ordinary skill in the art would have been motivated to implement the at least two instruction executing circuitries comprise a first instruction executing circuitry having a first priority and a second instruction executing circuitry having a second priority, wherein the first priority is higher than the second priority.
The modified Geary does not explicitly disclose allocate the instruction to the second instruction executing circuitry in response to the difference between the numbers of instructions is not smaller than the predetermined threshold.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Burger et al, U.S. Publication No. 2017/0083318 A1, discloses the number of cores that are allocated to an instruction block can be specified with the data that indicates the selected operation mode. For example, the instruction block header for an instruction block can specify that the block should be allocated to 2, 3, 4, or more processor cores. In other examples, the number of processor cores allocated to execute an instruction block is determined by the processor control unit or scheduler. For example, a particular instruction block can be allocated to a dynamically -determined number of cores based on performance statistics or the number of currently available cores within the processor [paragraph 105].
Cho et al, U.S. Publication No. 2017/0147351 A1, discloses “The processor may include a plurality of memory operators, and the memory interface scheduler may be configured to determine the number of 
Chadha et al, U.S. Patent No. 10,209,995 B2, discloses an instruction dispatch unit for dispatching the instructions to issue queues corresponding to the execution units according to a type of the instructions [claim 1].
Branover et al, U.S. Publication No. 2011/0283124 A1, discloses “Similarly, controller 135 may receive information from execution unit(s) 124 regarding the number and type of instructions that have been issued for execution. Although not explicitly shown here, state controller 135 may also be coupled to scheduler(s) 118 shown in FIG. 1, which may provide information on instructions that are scheduled to be executed. In various embodiments state controller 135 may receive information from other processing nodes (e.g., other processor cores in multi-core processors, and/or other processors in multi-processor computers) regarding their particular operating points” [paragraph 40].
Sinharoy et al, U.S. Publication No. 2019/0163486 A1, discloses monitoring a number of instructions of a first type dispatched to a first shared port of an issue queue of a processor and determining whether the number of instructions of the first type dispatched to the first shared port exceeds a port selection threshold. An instruction of a third type is 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Farley Abad/           Primary Examiner, Art Unit 2181